Case: 16-16375   Date Filed: 03/30/2017   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16375
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:16-cr-00087-UA-MRM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JUSTIN HOLIFIELD,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (March 30, 2017)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
              Case: 16-16375     Date Filed: 03/30/2017   Page: 2 of 2


      Meghan Ann Collins, appointed counsel for Justin Holifield in this direct

criminal appeal from the revocation of his supervised release, has moved to

withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Holifield’s

revocation and sentence are AFFIRMED.




                                          2